EXHIBIT 10.97

MANAGEMENT INCENTIVE PLAN

(2007)

The purpose of the Management Incentive Plan (the “Plan”) is to provide
management with incentives for the successful execution of both short- and
long-term plans that:

 

  1. Provide significant revenue growth,

 

  2. Maintain and increase the profitability of Charles & Colvard, Ltd. (the
“Corporation”),

 

  3. Increase the public market valuation of the Corporation, and

 

  4. Develop the human, fiscal, and physical capacity to enable the Corporation
to accelerate and maintain growth into the indefinite future.

The Board of Directors of the Corporation (“Board”) recognizes that there are
currently four senior management positions that will play important roles in
achieving the stated goals. The Board has established specific goals for 2007
net sales, and net income, and has set strategic objectives for the Corporation.
The Board has tasked these senior managers with the responsibility and
accountability for meeting both the annual goals and the strategic objectives.

As tangible incentives to the senior managers, the Board has determined that a
short-term incentive consisting of an annual cash bonus and a long-term
incentive consisting of restricted stock awards should be offered to the
indicated senior managers for attaining the defined goals.

Upon the completion of the annual audit by the Corporation’s outside
accountants, each of the identified senior managers shall be eligible to receive
cash bonuses and restricted stock awards as defined in this Plan. Earning of the
restricted stock awards will be subject to the senior manager’s continuing
service to the Corporation as an employee for a minimum of three years following
the date of grant of the restricted stock, and as further defined in the
documents that accompany the restricted stock awards. The restricted stock
awards are intended to be a reward for the continuing achievement and success of
the Corporation due to the senior manager’s service and contributions. The base
number of shares of the Corporation’s common stock which may be earned through a
restricted stock awarded will be determined based on the closing price of the
Corporation’s common stock on December 31, 2006 (as adjusted for any stock
splits or dividends prior to the issuance of a restricted stock award) and the
restriction shall terminate on the third anniversary of the award date. Unless
the Committee determines otherwise, if the senior manager terminates employment,
prior to the third anniversary of the restricted stock award, the stock award
shall be forfeited and the senior manager shall have no right to the shares
subject to the restricted stock award.

The individuals and titles of the individuals currently eligible for inclusion
in the Plan are:

 

Name

 

Title

Robert S. Thomas   CEO James Braun   CFO & Vice President Dennis Reed  
Executive Vice President and Chief Marketing Officer Steven Abate   Lead
Director of Manufacturing



--------------------------------------------------------------------------------

The Committee, in its discretion, may determine that other senior managers of
the Corporation may also be eligible to participate in the Plan. Participation
in the Plan in any one year does not guarantee the right to participate in any
other year.

I. Short-Term Incentive Opportunity

The short-term incentive portion of the Plan shall provide each eligible senior
manager with the opportunity to earn up to 40% of their total 2007 salary
(excluding bonuses) for achieving goals for three separate components of the
Corporation’s approved plans as approved by the Board. The maximum opportunity
of 40% shall be prorated among the approved goals for: (i) Key Objectives – 20%;
(ii) Net Sales – 60%; and (iii) Net Income – 20% as shown on Table A below:

Table A - Short Term Incentive Opportunities

 

Senior Manager A – Short-term Incentive Opportunity

Base Salary

   $ 200,000    

STI (%)

     40 %  

STI ($)

   $ 80,000    

Short-term Incentive Weighting

    

Key Objectives

     20 %   $ 16,000

Net Sales

     60 %   $ 48,000

Net Income

     20 %   $ 16,000      100 %   $ 80,000

Based upon management’s recommendation, the Committee has approved specific Key
Objectives for each senior manager with an appropriate weighting. The portion of
the short-term incentive determined by the “Key Objectives” criteria shall be
awarded based upon management’s recommendations, and the Committee’s
determination, as to the success of the senior manager in achieving the specific
key objectives for that senior manager during 2007. An example is provided
below:

Table B – Short-Term Incentive for Attaining Key Objectives

 

Award Opportunity

 

Base Salary

   $ 200,000  

Total Award Opportunity at Target (%)

     40 %

Total Award Opportunity at Target ($)

   $ 80,000  

Key Objectives as a % of Award

     20 %

Key Objectives at Target ($)

   $ 16,000  



--------------------------------------------------------------------------------

Calculation of Key Objectives

Goals

 

Approved

Weighting

 

    Gate    

= 50%

 

    Target    

= 100%

 

Performance

Achieved

 

Payout

Individual Goal #1

  50%  

    A    

$4,000

 

    B    

$8,000

  “A”   $4,000

Individual Goal #1

  30%  

    A    

$2,400

 

    B    

$4,800

  Above “B”   $4,800

Individual Goal #1

  20%  

    A    

$1,600

 

    B    

$3,200

 

Between “A”

and “B”

  $2,400                    

Totals

  100%  

$8,000

    50%  

 

$16,000

    100%  

   

$11,200

    70%

No short-term incentive for the Net Sales component shall be paid unless the
Corporation attains 80% of the approved Net Sales goal. Upon reaching 80% of the
approved goal, the portion of the short-term incentive earned from “Net Sales”
shall be determined as provided below:

Table C – Short-Term Incentive for Attaining Net Sales Goal

 

Goal

Achieved
(% of Net
Sales)

  Percent of
Maximum
Payment     Incentive
Dollars
Earned 80%   25 %   $ 12,000 81%   28.75 %   $ 13,800 82%   32.50 %   $ 15,600
83%   36.25 %   $ 17,400 84%   40.00 %   $ 19,200 85%   43.75 %   $ 21,000 86%  
47.50 %   $ 22,800 87%   51.25 %   $ 24,600 88%   55.00 %   $ 26,400 89%   58.75
%   $ 28,200 90%   62.5 %   $ 30,000 91%   66.25 %   $ 31,800 92%   70.00 %   $
33,600 93%   73.75 %   $ 35,400 94%   77.50 %   $ 37,200 95%   81.25 %   $
39,000 96%   85.00 %   $ 40,800 97%   88.75 %   $ 42,600 98%   92.50 %   $
44,400 99%   96.25 %   $ 46,200 100%   100.00 %   $ 48,000



--------------------------------------------------------------------------------

No short-term incentive shall be paid for the Net Income component unless the
Corporation attains 80% of the approved Net Income goal. Upon reaching 80% of
the approved goal, the portion of the short term incentive from Net Income shall
be determined as provided below. Net Income will include an accrual for both the
total cash bonus under the Plan and an accrual for the current year portion, if
any, of compensation expense relating to the restricted stock awards.

Table D – Short-Term Incentive for Attaining Net Income Goal

 

Goal Achieved
(% of Net
Income)   Percent of
Maximum
Payment     Incentive
Dollars
Earned 80%   25 %   $ 4,000 81%   28.75 %   $ 4,600 82%   32.50 %   $ 5,200 83%
  36.25 %   $ 5,800 84%   40.00 %   $ 6,400 85%   43.75 %   $ 7,000 86%   47.50
%   $ 7,600 87%   51.25 %   $ 8,200 88%   55.00 %   $ 8,800 89%   58.75 %   $
9,400 90%   62.5 %   $ 10,000 91%   66.25 %   $ 10,600 92%   70.00 %   $ 11,200
93%   73.75 %   $ 11,800 94%   77.50 %   $ 12,400 95%   81.25 %   $ 13,000 96%  
85.00 %   $ 13,600 97%   88.75 %   $ 14,200 98%   92.50 %   $ 14,800 99%   96.25
%   $ 15,400 100%   100.00 %   $ 16,000

In the event the Net Income goal is exceeded, the total dollar value of the
short-term incentive award will be calculated, and the total short-term
incentive payment shall be modified to increase the total amount of the award up
to a maximum of 200% as set out on Table E below:



--------------------------------------------------------------------------------

Table E - Calculation of Short Term Incentive and Application of Modifier for
Exceeding the Goal

 

% of Net

Income Goal

Achieved

 

Modifier applied

to STI dollar

value

  101%

  101.00%

  102%

  102.00%

  103%

  103.00%

  104%

  104.00%

  105%

  105.00%

  106%

  106.00%

  107%

  107.00%

  108%

  108.00%

  109%

  109.00%

>110%

  110.00%

>115%

  121.25%

>120%

  132.50%

>125%

  143.75%

>130%

  155.00%

>135%

  166.25%

>140%

  177.50%

>145%

  188.75%

>150%

  200.00%

 

Amount Earned  

Key Objectives

   $ 11,200  

Net Sales

   $ 44,400  

Net Income

   $ 16,000               $ 71,600  

Net Income Modifier

  

Net Income at 108% of Goal

     108 %             $ 77,328  

II. Long-Term Incentive Opportunity

As additional incentive and motivation, and to provide for stability and
continuity of service among the senior leadership of the Corporation, the Board
hereby establishes a long-term incentive opportunity for the indicated senior
managers of the Corporation to earn restricted stock awards. The restricted
stock awards shall be awarded based on the Corporation’s attainment of its Net
Income goal for 2007. The base number of restricted shares available to each
senior manager shall be determined based on 75% of the senior manager’s 2007
total salary (excluding any bonuses otherwise earned) divided by the closing
price of the Corporation’s common stock on December 31, 2006 (as adjusted for
any stock splits or dividends prior to the issuance of a restricted stock
award). Table F below provides an example of the base number of restricted
shares available to each senior manager in the long-term incentive portion of
the Plan.



--------------------------------------------------------------------------------

Table F – Example of Calculation of Restricted Stock

 

Long-term Incentive Opportunity

 

Senior Manager’s Total 2007 Salary

   $ 200,000  

LTI (%)

     75 %

LTI ($)

   $ 150,000  

12/30/05 Stock Price (example only)

   $ 25.00  

# Restricted Shares available

     6,000  

Long-term Incentive Weighting

  

Net Income

     100 %

Based on the actual Net Income of the Corporation for 2007, the Corporation will
make a restricted stock award to each senior manager with the base number of
restricted shares modified as set out in Table G below.

Table G – Determination of the Number of Restricted Shares to be Awarded

 

Percent of

Goal

Achieved

  % of LTI Value to be Awarded  

Percent

of Goal

Achieved

 

% of LTI Value to

be

Awarded

  80%

    50.0%   101%   105.0%

  81%

    52.5%   102%   110.0%

  82%

    55.0%   103%   115.0%

  83%

    57.5%   104%   120.0%

  84%

    60.0%   105%   125.0%

  85%

    62.5%   106%   130.0%

  86%

    65.0%   107%   135.0%

  87%

    67.5%   108%   140.0%

  88%

    70.0%   109%   145.0%

  89%

    72.5%   110%   150.0%

  90%

    75.0%   111%   155.0%

  91%

    77.5%   112%   160.0%

  92%

    80.0%   113%   165.0%

  93%

    82.5%   114%   170.0%

  94%

    85.0%   115%   175.0%

  95%

    87.5%   116%   180.0%

  96%

    90.0%   117%   185.0%

  97%

    92.5%   118%   190.0%

  98%

    95.0%   119%   195.0%

  99%

    97.5%   120%   200.0%

100%

  100.0%    



--------------------------------------------------------------------------------

Examples of Percent of Goal Accomplished

 

Net Income

   79 %   80 %   108 %

Long-term Incentive Opportunity

      

Number of Restricted Shares at Net Income Goal

   6,000     6,000     6,000  

Percentage Earned

   0     50 %   140 %

LTI (#)

   0     3,000     8,400  

Each award shall require the senior manager to remain in service to the
Corporation as a senior manager, consultant or Director for three full years
from the date of the award. Unless the Committee determines otherwise, upon
termination of employment prior to the third anniversary of the restricted stock
award, the stock award will be forfeited and the senior manager shall have no
right to the shares subject to the restricted stock award.

III. Terms and Conditions of the Plan

Unless otherwise stated, the following terms and conditions apply to any
incentives awarded under the Plan:

A. Administration of the Plan

1. The Plan shall be administered by the Board or, upon its delegation, by the
Committee. For the purposes of the Plan, the term “Committee” shall, unless
otherwise required by applicable law, refer to the Board and, upon its
delegation to the Committee of all or part of its authority to administer the
Plan, to the Committee.

2. In addition to action by meeting in accordance with applicable law, any
action of the Committee with respect to the Plan may be taken by a written
instrument signed by all of the members of the Committee and any such action so
taken by written consent shall be as fully effective as if it had been taken by
a majority of the members at a meeting duly held and called. Subject to the
provisions of the Plan, the Committee shall have full and final authority in its
discretion to take any action with respect to the Plan including, without
limitation, the authority (a) to determine all matters relating to any awards
under the Plan, including selection of individuals to be granted awards, the
types of awards, the number of shares of Common Stock, if any, subject to an
award, and all terms, conditions, restrictions and limitations of an award;
(b) to prescribe the form or forms of any agreements, if any, evidencing any
awards granted under the Plan; (c) to establish, amend and rescind rules and
regulations for the administration of the Plan; and (d) to construe and
interpret the Plan and any agreements evidencing awards granted under the Plan,
to establish and interpret rules and regulations for administering the Plan and
to make all other determinations deemed necessary or advisable for administering
the Plan. In addition, except to the extent otherwise required under Internal
Revenue Code (“Code”) Section 409A, related regulations or other guidance, the
Committee shall have authority, in its sole discretion, to accelerate the date
that any award that was not otherwise exercisable or vested shall become
exercisable or vested in whole or in part without any obligation to accelerate
such date with respect to any other awards granted to any recipient. In
addition, the Committee shall have the authority and discretion to establish
terms and conditions of awards (including but not limited to the establishment
of subplans) as the Committee determines to be necessary or appropriate to
conform to the applicable requirements or practices of jurisdictions outside of
the United States.



--------------------------------------------------------------------------------

B. Board Authority to Reduce or Eliminate Awards

The Committee shall have full authority to reduce or eliminate all awards
hereunder. Unless the Committee determines otherwise, a participant who
terminates employment for any reason prior to the completion of the time period
on which an award is based or vesting period applicable to the award shall not
be eligible for the award.

C. Source of Restricted Stock Awards

Provided sufficient shares remain for issuance, any restricted stock awards made
under the Plan shall be issued under and pursuant to the 1997 Omnibus Stock Plan
of Charles & Colvard, Ltd. as amended, or any subsequent incentive stock plan
approved by the Corporation and its shareholders (collectively the “Omnibus
Plan”). With respect to any restricted stock awards made under the Plan, all
terms, conditions, and requirements of such Omnibus Plan are incorporated into
the Plan by reference. For any restricted stock awards, to the extent that there
is a contradiction between the Plan and the Omnibus Plan or an ambiguity as to
the provisions of the Plan, the terms of such Omnibus Plan shall control. All
shares issued under the Plan shall are to be drawn from the shares reserved
under such Omnibus Plan for issuance of awards.

D. Compliance with Code Section 409A

1. Notwithstanding any other provision in the Plan or an award to the contrary,
if and to the extent that Section 409A of the Code is deemed to apply to the
Plan or any award granted under the Plan, it is the general intention of the
Corporation that the Plan and all such awards shall comply with Code
Section 409A, related regulations or other guidance, and the Plan and any such
award shall, to the extent practicable, be construed in accordance therewith.
Deferrals of shares or cash distributable pursuant to the Plan in a manner that
would cause Code Section 409A to apply shall not be permitted. Without in any
way limiting the effect of the foregoing, in the event that Code Section 409A,
related regulations or other guidance require that any special terms, provisions
or conditions be included in the Plan or any award, then such terms, provisions
and conditions shall, to the extent practicable, be deemed to be made a part of
the Plan or award, as applicable. Further, in the event that the Plan or any
award shall be deemed not to comply with Code Section 409A or any related
regulations or other guidance, then neither the Corporation, the Board nor its
or their designees or agents shall be liable to any participant or other person
for actions, decisions or determinations made in good faith.

2. Without limiting the effect of Section D.1., herein, except to the extent
otherwise required or permitted under Code Section 409A, related regulations or
other guidance, distributions of benefits pursuant to awards under the Plan must
be made no later than the later of (a) the date that is 2-1/2 months from the
end of the employee’s first taxable year in which the amount is no longer
subject to a substantial risk of forfeiture; or (b) the date that is 2-1/2
months from the end of the Corporation’s first taxable year in which the amount
is no longer subject to a substantial risk of forfeiture.



--------------------------------------------------------------------------------

E. Applicable Law

The Plan shall be governed by and construed in accordance with the laws of the
State of North Carolina, without regard to the conflicts of laws provisions of
any state, and in accordance with applicable federal laws of the United States.

F. Amendment and Termination of the Plan

1. The Plan and any award may be amended or terminated at any time by the Board
or the Committee. No action to amend or terminate the Plan or an award shall
permit the acceleration of the time or schedule or any payment of amounts deemed
to involve the deferral of compensation under Code Section 409A, except as may
be otherwise permitted under Section 409A, related regulations or other
guidance.

2. Without limiting the effect of Section F.1., herein, the Board shall have
unilateral authority to amend the Plan and any award (without participant
consent) to the extent necessary to comply with applicable laws, rules or
regulations or changes to applicable laws, rules or regulations (including but
not limited to Code Section 409A, federal securities laws or related regulations
or other guidance).

G. No Right or Obligation of Continued Employment

Nothing contained in the Plan shall require the Corporation or a related
corporation to continue the employment or service of an employee, nor shall any
such individual be required to remain in the employment or service of the
Corporation or a related corporation. Except as otherwise provided in the Plan
(or Omnibus Plan, if applicable), all rights of a participant with respect to
any award shall terminate upon the participant’s termination of employment or
service with the corporation.

H. Compliance with Laws

The Board may impose such restrictions on any shares or other payments or awards
hereunder as it may deem advisable, including without limitation restrictions
under the Securities Act of 1933, as amended (the “Securities Act”), under the
requirements of any stock exchange or similar organization and under any blue
sky, state or foreign securities laws applicable to such shares. Notwithstanding
any other Plan provision to the contrary, the Corporation shall not be obligated
to issue, deliver or transfer shares of Common Stock under the Plan, make any
other distribution of benefits under the Plan or take any other action, unless
such delivery, distribution or action is in compliance with all applicable laws,
rules and regulations (including but not limited to the requirements of the
Securities Act). The Corporation may cause a restrictive legend to be placed on
any certificate issued hereunder in such form as may be prescribed from time to
time by applicable laws and regulations or as may be advised by legal counsel.

I. Unfunded Plan; No Effect on Other Plans

1. The Plan shall be unfunded, and the Corporation shall not be required to
create a trust or segregate any assets that may at any time be represented by
awards under the Plan. The Plan shall not establish any fiduciary relationship
between the Corporation and any employee or other person. Neither an employee
nor any other person shall, by reason of the



--------------------------------------------------------------------------------

Plan, acquire any right in or title to any assets, funds or property of the
Corporation or any related corporation, including, without limitation, any
specific funds, assets or other property that the Corporation or any related
corporation, in their discretion, may set aside in anticipation of a liability
under the Plan. A participant shall have only a contractual right to the Common
Stock or other amounts, if any, payable under the Plan, unsecured by any assets
of the Corporation or any related corporation. Nothing contained in the Plan
shall constitute a guarantee that the assets of such entities shall be
sufficient to pay any benefits to any person.

2. The amount of any compensation deemed to be received by a participant
pursuant to an award shall not constitute compensation with respect to which any
other employee benefits of such participant are determined, including, without
limitation, benefits under any bonus, pension, profit sharing, life insurance or
salary continuation plan, except as otherwise specifically provided by the terms
of such plan or as may be determined by the Board or Committee.

3. The adoption of the Plan shall not affect any other compensation plans in
effect for the Corporation or any related corporation, nor shall the Plan
preclude the Corporation from establishing any other forms of compensation for
employees or service providers of the Corporation or any related corporation.

 

  J. Withholding; Tax Matters

1. The Corporation shall withhold, or shall require the participant to pay the
Corporation in cash, the amount of any local, state, federal, foreign or other
tax or other amount required by any governmental authority to be withheld and
paid over by the Corporation to such authority for the account of the
participant.

2. The Corporation makes no warranties or representations with respect to the
tax consequences (including but not limited to, income tax consequences) related
to the transactions contemplated by this Plan. A participant should consult with
his or her own attorney, accountant, and/or tax advisor regarding the decision
to participate in the Plan and the consequences thereof. The Corporation has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for any participant.